Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 89 with the instant application on 22 September 2020.  In a Preliminary Amendment filed on the same date, Applicant amended claims 12, 14, and 29, and canceled claims 10, 13, 15, 24, 26, 30, and 36 - 89.  Consequently, claims 1 – 9, 11, 12, 14, 16 – 23, 25, 27 – 29, and 31 – 35 are available for substantive examination.
Requirement for Restriction/Election 
Restriction is required pursuant to 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
In accordance with 37 CFR § 1.499, Applicants are required, in reply to this Action, to elect a single invention to which the claims must be restricted.
I.	Claims 1 – 9, 11, 12, 14, and 16 - 18, the invention drawn to a composition comprising a composite, the composite comprising a polymeric matrix that comprises a polyaryletherketone (PAEK), and a homogenously distributed additive comprising a calcium salt.
II.	Claims 19 – 23, 25, 27 – 29, and 31 - 35, the invention drawn to a composition comprising a composite, the composite comprising a polymeric matrix that comprises a polyaryletherketone (PAEK), and a homogenously distributed additive comprising a calcium salt, 
As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention may be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature of the invention is considered to be a composition comprising a composite, the composite comprising a polymeric matrix that comprises a polyaryletherketone (PAEK), and a homogenously distributed additive comprising a calcium salt.
In the instant case, the identified common features cannot be considered “special” in light of the teachings of the prior art.  Specifically, US 2016/0317712 A1 to Sereno, N., et al., claiming priority to 19 December 2013 (“Sereno ‘712”), discloses an implant composition comprising a polymeric material, such as polyetheretherketone (PEEK), and an apatite (see Abstract), wherein the apatite comprises a calcium phosphate lattice, for example a hydroxyapatite lattice in which, optionally, single or multiple elements, such as fluorine, strontium, magnesium, barium, or zinc see ¶[0037]), and wherein the apatite is preferably a hydroxyapatite which consists essentially of calcium, phosphorous, oxygen and hydrogen moieties (see ¶[0038]).
Applicants are advised that the Response to this Requirement to be complete must include (i) an election of an invention to be examined even though the Requirement may be traversed (37 CFR § 1.143), and (ii) identification of the claims encompassing the elected invention.    
Traversal 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the Response does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to one or more genera that comprise more than one species of the generic invention. The species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
The genera are identified as follows: 
(a)	polyaryletherketone (PAEK)		(see claims 1, 19);
(b)	calcium salt				(see claims 8, 9, 11, 12, 14, 31 - 33); and
(c)	dopant					(see claim 23).
Applicant is required, in a Response to this Action, to elect a single species from each of the genera identified above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The Response must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Applicant is further advised that, for the election of species to be proper, the elected species must be to a unique chemical entity.  For example, in looking to species from the genus identified as a calcium salt, election of a calcium phosphate (see claim 11) would not be appropriate in that the elected species is properly considered to be a sub-genus, rather than a unique species.  In contrast, election of β-tricalcium phosphate (see claim 12) would be appropriate in that it is a unique chemical entity, rather than a sub-genus.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claims are generic:  claims 1, 19.
Correction of Inventorship
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request pursuant to 37 CFR § 1.48(b) and by the fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619